                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

MARTHA A. CUERVO,

       Plaintiff,                                             CASE NO.:

vs.

BONEFISH GRILL, LLC,
a Florida Limited Liability Company,
d/b/a BONEFISH GRILL,

      Defendant.
____________________________________/

                                          COMPLAINT

       COMES NOW Plaintiff, MARTHA A. CUERVO (hereinafter “CUERVO”), by and

through the undersigned Counsel, and sues the Defendant, BONEFISH GRILL, LLC, a Florida

Limited Liability Company, d/b/a BONEFISH GRILL (hereinafter “BONEFISH GRILL”), and

alleges the following:

                                 JURISDICTION AND VENUE

       1.      This is a civil action with damages that exceed Fifteen Thousand Dollars

($15,000.00), exclusive of interest and costs.

       2.      This Court is vested with federal question jurisdiction over this action pursuant to

28 U.S.C. § 1331, for Plaintiff’s claim arising under the Age Discrimination in Employment Act

(“ADEA”), 29 U.S.C. §§ 12201 et seq. This Court has supplemental jurisdiction over Plaintiff’s

related claim arising under state law pursuant to 28 U.S.C. § 1367.

       3.      Venue lies within the Southern District of Florida, West Palm Beach Division,

pursuant to 28 U.S.C. § 1391(b), because all actions giving rise to this claim arose in this Judicial

Circuit.



                                                 1
                           ADMINISTRATIVE PREREQUISITES

       4.      All conditions precedent to the maintenance of this action have been met.

       5.      On or about March 26, 2019, Plaintiff CUERVO timely dual filed a Charge of

Discrimination with the Florida Commission on Human Relations (“FCHR”) and the U.S. Equal

Employment Opportunity Commission (“EEOC”). A copy of said Charge is attached hereto as

Exhibit “A.”

       6.      More than 180 days have passed since CUERVO filed her Charge of

Discrimination with the FCHR and the EEOC.

       7.      On January 22, 2020, the EEOC issued a Notice of Right to Sue, acknowledging

that more than 180 days had passed since CUERVO’s filing of her Charge. A copy of said Notice

of Right to Sue is attached hereto as Exhibit “B.”

       8.      This Complaint is being filed within ninety (90) days of receipt of the January 22,

2020 Notice of Right to Sue.

                                           PARTIES

       9.      Plaintiff CUERVO was born on October 26, 1950.

       10.     At all times herein mentioned, CUERVO was a sixty-eight (68) year old female

who resided in Palm Beach County, Florida, during her application for employment with

BONEFISH GRILL for a hostess position in Palm Beach County.

       11.     CUERVO is now sixty-nine (69) years old and continues to reside in Palm Beach

County, Florida.

       12.     CUERVO was and is a member of a group protected under the Age Discrimination

in Employment Act of 1967 (“ADEA”) and the Florida Civil Rights Act of 1992 (“FCRA”).

Namely, she is over forty (40) years of age.




                                                2
       13.     BONEFISH GRILL was and is duly authorized and licensed to do business in Palm

Beach County, Florida.

       14.     At all times material, BONEFISH GRILL was and is engaged in the business of

providing restaurant services to members of the community, with more than twenty (20)

employees.

       15.     BONEFISH GRILL was and is an “employer” as defined by the ADEA.

       16.     BONEFISH GRILL was and is an “employer” as defined by the FCRA.

                                  GENERAL ALLEGATIONS

       17.     In late September or early October 2018, CUERVO submitted an initial online

application for employment with BONEFISH GRILL as a “Host” at BONEFISH GRILL Store

#7025. She was sixty-eight (68) years old at that time.

       18.     The Initial Application required CUERVO to provide only the following

biographical information: name, e-mail address, phone number, address, “Are you 18 years of age

or older?”, and “Are you of legal age to serve alcoholic beverages?”. A blank copy of BONEFISH

GRILL’s Initial Application is attached hereto for reference as Exhibit “C.”

       19.     Notably, this Initial Application did not require CUERVO to list either her date of

birth or her actual age on the application.

       20.     On or about October 16, 2018, CUERVO attended an interview with BONEFISH

GRILL.

       21.     CUERVO’s interview was initially with Edward Mass, the Front-of-House

Manager at BONEFISH GRILL (hereinafter “Mass”).




                                                3
       22.      Following a few questions by Mr. Mass regarding CUERVO’s requirements for

pay and her past work experience, Mr. Mass requested that CUERVO be interviewed by Joseph

Rotell, the proprietor of the Lake Worth restaurant (hereinafter “Rotell”).

       23.      Throughout the interview with Mr. Rotell, several questions were asked in direct

inquiry of CUERVO’s age:

             a) Mr. Rotell questioned why CUERVO would want to work in this position if she

                was a professional.

             b) Mr. Rotell asked why CUERVO required only $225.00 per week in pay. When

                CUERVO responded it was because she had other incomes, Mr. Rotell asked about

                her other incomes three separate times as he would not accept a non-specific

                answer. Mr. Rotell then directly asked CUERVO if her other form of income was

                Social Security.

             c) Mr. Rotell asked how long CUERVO had held her real-estate license. Upon

                receiving the answer “quite a few years,” Mr. Rotell proceeded to ask for a specific

                amount of time three separate times as well.

             d) Upon being informed that CUERVO had a daughter in her twenties, Mr. Rotell

                asked several times for her daughter’s exact age, not accepting the answer “in her

                twenties.”

             e) Mr. Rotell’s final question was: “I hire college age kids. How are you going to get

                along with the twenty-two-year olds I hire here?” CUERVO responded: “We can

                learn from each other.”

       24.      Not satisfied with CUERVO’s answers to his questions, Mr. Rotell flatly stated:

“We’re not hiring at this time.” He then walked away, offering CUERVO no further explanation.




                                                 4
       25.     At the end of the week of October 16, 2018, CUERVO’s daughter called

BONEFISH GRILL and asked if they were hiring for any host/hostess positions. BONEFISH

GRILL stated that they were actively seeking someone for the position of Host and Take-out Host

as there were several employees leaving after the coming holidays and they wanted to be prepared

for the restaurant’s busy season.

       26.     On October 25, 2018, CUERVO checked BONEFISH GRILL’s website for job

openings. The position that CUERVO interviewed for was still listed as available.

       27.     CUERVO then contacted the headquarters of BONEFISH GRILL, speaking with a

woman named Katelin in Human Resources. After CUERVO described her experiences at her job

interview with Mr. Mass and Mr. Rotell, Katelin refused to address the situation. Instead, Katelin

stated that Mr. Rotell had been with the company for fifteen (15) years and that he would not have

done any of the things CUERVO described. Katelin then abruptly hung up the phone on

CUERVO, with no further explanation.

       28.     Thereafter, in November 2018, the daughter of CUERVO’s friend went to another

location of BONEFISH GRILL, which was also in the hiring process of hosts or take-out hosts,

and she asked whether BONEFISH GRILL would consider hiring her mother’s friend for a host

position. The manager then asked how old her mother’s friend was and if she would be “too old

to keep up” as the location hires younger staff members. After being told that CUERVO was in

her sixties, the BONEFISH GRILL manager stated that she didn’t want to take it further as the

company wanted a “younger staff.”

       29.     Upon information and belief, BONEFISH GRILL refused to hire CUERVO as a

Host because of her older age.




                                                5
       30.     Upon information and belief, BONEFISH GRILL hired a person who is

substantially younger than CUERVO to fill the host position that was available at Store #7025.

       31.     It is clear that unlawful considerations of age tainted BONEFISH GRILL’s hiring

and employee selection process.

            COUNT I – AGE DISCRIMINATION IN VIOLATION OF
   THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. §§ 621 ET SEQ.

       32.     Plaintiff CUERVO incorporates the allegations contained in Paragraphs 1 through

15 and Paragraphs 17 through 31 as if fully set forth herein.

       33.     Under the ADEA, “it shall be unlawful for an employer – (1) to fail or refuse to

hire or to discharge any individual or otherwise discriminate against any individual with respect

to his compensation, terms, conditions, or privileges of employment, because of such individual's

age; [AND] (2) to limit, segregate, or classify his employees in any way which would deprive or

tend to deprive any individual of employment opportunities or otherwise adversely affect his status

as an employee, because of such individual's age.” 29 U.S.C. § 623.

       34.     BONEFISH GRILL is an “employer” as defined by the ADEA.

       35.     CUERVO was sixty-eight (68) years old when she applied for the Host position

with BONEFISH GRILL and when she was denied said employment.

       36.     CUERVO was a member of a protected class of older individuals under the ADEA.

       37.     CUERVO met all requirements or was otherwise qualified for the Host position

with BONEFISH GRILL when she was denied said employment.

       38.     BONEFISH GRILL refused to advance CUERVO’s application to the next hiring

step and refused to hire her as a Host because she was older than the desired “younger staff,” as

detailed in the General Allegations above.

       39.     BONEFISH GRILL treated younger, similarly situated applicants more favorably.



                                                 6
        40.    Upon information and belief, BONEFISH GRILL hired a person who is

substantially younger than CUERVO to fill the host position that was available at Store #7025.

        41.    CUERVO suffered damages as a result of BONEFISH GRILL’s unlawful

discriminatory actions, including past and future lost wages and benefits and the costs of bringing

this action.

        42.    BONEFISH GRILL willfully violated CUERVO’s rights under the ADEA and, as

a result, is liable for liquidated damages.

        43.    CUERVO has been required to retain the legal services of the undersigned Counsel

to enforce her rights under the ADEA and is required to pay her attorney a reasonable fee for

services rendered in this cause.

                 COUNT II – AGE DISCRIMINATION IN VIOLATION OF
                     THE FLORIDA CIVIL RIGHTS ACT OF 1992

        44.    Plaintiff CUERVO incorporates the allegations contained in Paragraphs 1 through

14 and Paragraphs 16 through 31 as if fully set forth herein.

        45.    The FCRA, Fla. Stat. Chapter 760.10(1)(a), reads in applicable part, as follows: “It

is an unlawful employment practice for an employer: (a) To discharge or to fail or refuse to hire

any individual, or otherwise to discriminate against any individual with respect to compensation,

terms, conditions, or privileges of employment, because of such individual’s race, color, religion,

sex, national origin, age, handicap, or marital status.” (Emphasis added.)

        46.    BONEFISH GRILL is an “employer” as defined by § 760.09(7) of the Florida

Statutes.

        47.    CUERVO was sixty-eight (68) years old at the time that she submitted her initial

online application and attended her interview for employment, and as such, she was guaranteed

specific civil rights under the Florida Civil Rights Act of 1992, Fla. Stat. 760.10 et. seq.



                                                  7
       48.    CUERVO met all requirements or was otherwise qualified for the Host position

with BONEFISH GRILL when she was denied said employment.

       49.    BONEFISH GRILL refused to advance CUERVO’s application to the next hiring

step and refused to hire her as a Host because she was older than the desired “younger staff,” as

detailed in the General Allegations above.

       50.    BONEFISH GRILL treated younger, similarly situated applicants more favorably.

       51.    Upon information and belief, BONEFISH GRILL hired a person who is

substantially younger than CUERVO to fill the host position that was available at Store #7025.

       52.    CUERVO’s daughter’s phone call with BONEFISH GRILL and the inquiries of the

daughter of CUERVO’s friend at BONEFISH GRILL are evidence that other similarly situated

applicants who were not sixty-eight (68) years old but were instead much younger and in their

twenties (20’s) were treated more favorably than CUERVO by BONEFISH GRILL.

       53.    BONEFISH GRILL subjected CUERVO to an unlawful employment practice

because of her age.

       54.    BONEFISH GRILL’s unlawful employment practice, complained of above,

deprived CUERVO of her statutory rights under the FCRA.

       55.    BONEFISH GRILL’s actions are violations of the FCRA because BONEFISH

GRILL discriminated against CUERVO in the loss of compensation, terms and conditions and/or

privileges of CUERVO’s employment and thereby damaged her.

       56.    As a direct and proximate result of BONEFISH GRILL’s conduct, CUERVO has

suffered irreparable harm through her loss of gainful employment and through the loss of valuable

employment benefits, including group health insurance, life insurance, and disability insurance,

all of which she would have received had she not been unlawfully rejected from employment.




                                               8
       57.      What is more, the unlawful employment practices complained of above committed

by BONEFISH GRILL were willful, wanton, intentional and with malice or with reckless

indifference to CUERVO’s statutorily protected rights, such that CUERVO is entitled to punitive

damages.

       58.      CUERVO has been required to retain the legal services of the undersigned Counsel

to enforce her rights under the FCRA and is required to pay her attorney a reasonable fee for

services rendered in this cause.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, MARTHA A. CUERVO, demands judgment against Defendant,

BONEFISH GRILL, LLC, a Florida Limited Liability Company, d/b/a BONEFISH GRILL, and

requests the following relief:

             a) The entering of judgment in favor of CUERVO for BONEFISH GRILL’s

                violations of the ADEA and the FCRA;

             b) An award to CUERVO for actual damages suffered;

             c) An award to CUERVO for back pay and value of lost employment benefits;

             d) An award to CUERVO for front pay for the years she would have worked absent

                BONEFISH GRILL’s discriminatory treatment;

             e) An award to CUERVO for liquidated damages;

             f) The entering of judgment in favor of CUERVO for compensatory damages for the

                embarrassment, anxiety, humiliation, and emotional distress CUERVO has

                suffered and continues to suffer;

             g) An award to CUERVO for punitive damages;




                                                    9
         h) An award to CUERVO for all costs and reasonable attorney’s fees incurred in

             connection with this action;

         i) An award to CUERVO for prejudgment interest on all monetary recovery obtained;

         j) An injunction permanently enjoining BONEFISH GRILL, its officers, agents,

             employees, assigns and all persons in active concert or participation with them from

             engaging in any employment practice which discriminates on the basis of age; and

         k) Any and all other relief, legal and equitable, that this Honorable Court deems just

             and proper.

                                 JURY TRIAL DEMAND

      Plaintiff, MARTHA A. CUERVO, demands a trial by jury on all issues so triable.

Dated March 19, 2020.

                                                   Sconzo Law Office, P.A.
                                                   3825 PGA Boulevard, Suite 207
                                                   Palm Beach Gardens, FL 33410
                                                   Telephone: (561) 729-0940
                                                   Facsimile: (561) 491-9459

                                                   By: /s/ Gregory S. Sconzo
                                                   GREGORY S. SCONZO, ESQUIRE
                                                   Florida Bar No.: 0105553
                                                   ANDREA C. SCONZO. ESQUIRE
                                                   Florida Bar No.: 0105578
                                                   Primary Email: sconzolaw@gmail.com
                                                   Email: greg@sconzolawoffice.com
                                                   Email: andrea@sconzolawoffice.com




                                              10
